Case 3:17-cv-03301-EMC Document 114 Filed 09/09/19 Page 1 of 38




                                FOR PUBLICATION

           UNITED STATES COURT OF APPEALS
                FOR THE NINTH CIRCUIT


        HIQ LABS, INC.,                                 No. 17-16783
                           Plaintiff-Appellee,
                                                          D.C. No.
                           v.                       3:17-cv-03301-EMC

        LINKEDIN CORPORATION,
                   Defendant-Appellant.                    OPINION

                Appeal from the United States District Court
                   for the Northern District of California
                 Edward M. Chen, District Judge, Presiding

                    Argued and Submitted March 15, 2018
                         San Francisco, California

                            Filed September 9, 2019

        Before: J. Clifford Wallace and Marsha S. Berzon, Circuit
               Judges, and Terrence Berg, * District Judge.

                           Opinion by Judge Berzon;
                         Concurrence by Judge Wallace




            *
              The Honorable Terrence Berg, United States District Judge for the
        Eastern District of Michigan, sitting by designation.
Case 3:17-cv-03301-EMC Document 114 Filed 09/09/19 Page 2 of 38




        2                    HIQ LABS V. LINKEDIN


                                  SUMMARY **


                 Preliminary Injunction / Computer Fraud and
                                  Abuse Act

            The panel affirmed the district court’s preliminary
        injunction forbidding the professional networking website
        LinkedIn Corp. from denying plaintiff hiQ, a data analytics
        company, access to publicly available LinkedIn member
        profiles.

            Using automated bots, hiQ scrapes information that
        LinkedIn users have included on public LinkedIn profiles.
        LinkedIn sent hiQ a cause-and-desist letter, demanding that
        hiQ stop accessing and copying data from LinkedIn’s server.
        HiQ filed suit, seeking injunctive relief based on California
        law and a declaratory judgment that LinkedIn could not
        lawfully invoke the Computer Fraud and Abuse Act
        (“CFAA”), the Digital Millennium Copyright Act,
        California Penal Code § 502(c), or the common law of
        trespass against it.

            Affirming the district court’s grant of the preliminary
        injunction in favor of hiQ, the panel concluded that hiQ
        established a likelihood of irreparable harm because the
        survival of its business was threatened. The panel held that
        the district court did not abuse its discretion in balancing the
        equities and concluding that, even if some LinkedIn users
        retain some privacy interests in their information
        notwithstanding their decision to make their profiles public,

            **
              This summary constitutes no part of the opinion of the court. It
        has been prepared by court staff for the convenience of the reader.
Case 3:17-cv-03301-EMC Document 114 Filed 09/09/19 Page 3 of 38




                           HIQ LABS V. LINKEDIN                       3

        those interests did not outweigh hiQ’s interest in continuing
        its business. Thus, the balance of hardships tipped decidedly
        in favor of hiQ.

            The panel further held that hiQ raised serious questions
        going to (1) the merits of its claim for tortious interference
        with contract, alleging that LinkedIn intentionally interfered
        with its contracts with third parties, and (2) the merits of
        LinkedIn’s legitimate business purpose defense. HiQ also
        raised a serious question as to whether its state law causes of
        action were preempted by the CFAA, which prohibits
        intentionally accessing a computer without authorization, or
        exceeding authorized access, and thereby obtaining
        information from any protected computer. LinkedIn argued
        that, once hiQ received its cause-and-desist letter, any
        further scraping and use of LinkedIn’s data was without
        authorization within the meaning of the CFAA. The panel
        concluded that hiQ had raised a serious question as to
        whether the CFAA’s reference to access “without
        authorization” limits the scope of statutory coverage to
        computer information for which authorization or access
        permission, such as password authentication, is generally
        required.

            Finally, the panel held that the district court’s conclusion
        that the public interest favored granting the preliminary
        injunction was appropriate.

            Specially concurring, Judge Wallace wrote that he
        concurred in the majority opinion. He wrote separately to
        express his concern about appealing from a preliminary
        injunction to obtain an appellate court’s view of the merits.
Case 3:17-cv-03301-EMC Document 114 Filed 09/09/19 Page 4 of 38




        4                HIQ LABS V. LINKEDIN


                               COUNSEL

        Donald B. Verrilli Jr. (argued) and Chad I. Golder, Munger
        Tolles & Olson LLP, Washington, D.C.; Jonathan H. Blavin,
        Rosemarie T. Ring, Nicholas D. Fram, and Elia Herrera,
        Munger Tolles & Olson LLP, San Francisco, California; E.
        Joshua Rosenkranz, Orrick Herrington & Sutcliffe LLP,
        New York, New York; Eric A. Shumsky, Orrick Herrington
        & Sutcliffe LLP, Washington, D.C.; Brian P. Goldman,
        Orrick Herrington & Sutcliffe LLP, San Francisco,
        California; for Defendant-Appellant.

        C. Brandon Wisoff (argued), Deepak Gupta, Jeffrey G. Lau,
        and Rebecca H. Stephens, Farella Braun & Martel LLP, San
        Francisco, California; Aaron M. Panner, Gregory G.
        Rapawy, and T. Dietrich Hill, Kellogg Hansen Todd Figel &
        Frederick PLLC, Washington, D.C.; Laurence H. Tribe,
        Cambridge, Massachusetts; for Plaintiff-Appellee.

        Nicholas J. Boyle, John S. Williams, and Eric J. Hamilton,
        Williams & Connolly LLP, Washington, D.C., for Amicus
        Curiae CoStar Group Inc.

        Perry J. Viscounty, Latham & Watkins LLP, San Francisco,
        California; Gregory G. Garre, Latham & Watkins LLP,
        Washington, D.C.; for Amicus Curiae Craigslist Inc.

        Marc Rotenberg and Alan Butler, Electronic Privacy
        Information Center, Washington, D.C., for Amicus Curiae
        Electronic Privacy Information Center.

        Thomas V. Christopher, Law Offices of Thomas V.
        Christopher, San Francisco, California, for Amicus Curiae
        3taps Inc.
Case 3:17-cv-03301-EMC Document 114 Filed 09/09/19 Page 5 of 38




                          HIQ LABS V. LINKEDIN                    5

        Jamie Williams, Corynne McSherry, Cindy Cohn, and
        Nathan Cardozo, Electronic Frontier Foundation, San
        Francisco, California, for Amici Curiae Electronic Frontier
        Foundation, DuckDuckGo, and Internet Archive.

        Kenneth L. Wilton and James M. Harris, Seyfarth Shaw
        LLP, Los Angeles, California; Carrie P. Price, Seyfarth
        Shaw LLP, San Francisco, California; for Amicus Curiae
        Scraping Hub Ltd.


                                OPINION

        BERZON, Circuit Judge:

            May LinkedIn, the professional networking website,
        prevent a competitor, hiQ, from collecting and using
        information that LinkedIn users have shared on their public
        profiles, available for viewing by anyone with a web
        browser? HiQ, a data analytics company, obtained a
        preliminary injunction forbidding LinkedIn from denying
        hiQ access to publicly available LinkedIn member profiles.
        At this preliminary injunction stage, we do not resolve the
        companies’ legal dispute definitively, nor do we address all
        the claims and defenses they have pleaded in the district
        court. Instead, we focus on whether hiQ has raised serious
        questions on the merits of the factual and legal issues
        presented to us, as well as on the other requisites for
        preliminary relief.

                                     I.

            Founded in 2002, LinkedIn is a professional networking
        website with over 500 million members. Members post
        resumes and job listings and build professional
        “connections” with other members. LinkedIn specifically
Case 3:17-cv-03301-EMC Document 114 Filed 09/09/19 Page 6 of 38




        6                     HIQ LABS V. LINKEDIN


        disclaims ownership of the information users post to their
        personal profiles: according to LinkedIn’s User Agreement,
        members own the content and information they submit or
        post to LinkedIn and grant LinkedIn only a non-exclusive
        license to “use, copy, modify, distribute, publish, and
        process” that information.

            LinkedIn allows its members to choose among various
        privacy settings. Members can specify which portions of
        their profile are visible to the general public (that is, to both
        LinkedIn members and nonmembers), and which portions
        are visible only to direct connections, to the member’s
        “network” (consisting of LinkedIn members within three
        degrees of connectivity), or to all LinkedIn members. 1 This
        case deals only with profiles made visible to the general
        public.

            LinkedIn also offers all members—whatever their
        profile privacy settings—a “Do Not Broadcast” option with
        respect to every change they make to their profiles. If a
        LinkedIn member selects this option, her connections will
        not be notified when she updates her profile information,
        although the updated information will still appear on her
        profile page (and thus be visible to anyone permitted to view
        her profile under her general privacy setting). More than 50

            1
               Direct connections (or first-degree connections) are people to
        whom a LinkedIn member is connected by virtue of having invited them
        to connect and had the invitation accepted, or of having accepted their
        invitation to connect. Second-degree connections are people connected
        to a member’s first-degree connections. Third-degree connections are
        people connected to a member’s second-degree connections. A LinkedIn
        member’s network consists of the member’s first-degree, second-degree,
        and third-degree connections, as well as fellow members of the same
        LinkedIn Groups (groups of members in the same industry or with
        similar interests that any member can request to join).
Case 3:17-cv-03301-EMC Document 114 Filed 09/09/19 Page 7 of 38




                               HIQ LABS V. LINKEDIN                              7

        million LinkedIn members have, at some point, elected to
        employ the “Do Not Broadcast” feature, and approximately
        20 percent of all active users who updated their profiles
        between July 2016 and July 2017—whatever their privacy
        setting—employed the “Do Not Broadcast” setting.

            LinkedIn has taken steps to protect the data on its website
        from what it perceives as misuse or misappropriation. The
        instructions in LinkedIn’s “robots.txt” file—a text file used
        by website owners to communicate with search engine
        crawlers and other web robots—prohibit access to LinkedIn
        servers via automated bots, except that certain entities, like
        the Google search engine, have express permission from
        LinkedIn for bot access. 2 LinkedIn also employs several
        technological systems to detect suspicious activity and

            2
               A web robot (or “bot”) is an application that performs automated
        tasks such as retrieving and analyzing information. See Definition of
        “bot,”       Merriam-Webster       Dictionary,     https://www.merriam-
        webster.com/dictionary/bot (last visited July 12, 2019). A web crawler
        is one common type of bot that systematically searches the Internet and
        downloads copies of web pages, which can then be indexed by a search
        engine. See Assoc. Press v. Meltwater U.S. Holdings, Inc., 931 F. Supp.
        2d 537, 544 (S.D.N.Y. 2013); Definition of “web crawler,” Merriam-
        Webster Dictionary, https://www.merriam-webster.com/dictionary/web
        %20crawler (last visited July 12, 2019). A robots.txt file, also known as
        the robots exclusion protocol, is a widely used standard for stating the
        rules that a web server has adopted to govern a bot’s behavior on that
        server. See About /robots.txt, http://www.robotstxt.org/robotstxt.html
        (last visited July 12, 2019). For example, a robots.txt file might instruct
        specified robots to ignore certain files when crawling a site, so that the
        files do not appear in search engine results. Adherence to the rules in a
        robots.txt file is voluntary; malicious bots may deliberately choose not
        to honor robots.txt rules and may in turn be punished with a denial of
        access to the website in question. See Can I Block Just Bad Robots?,
        http://www.robotstxt.org/faq/blockjustbad.html (last visited July 12,
        2019); cf. Assoc. Press, 931 F. Supp. 2d at 563 (S.D.N.Y. 2013).
Case 3:17-cv-03301-EMC Document 114 Filed 09/09/19 Page 8 of 38




        8                      HIQ LABS V. LINKEDIN


        restrict automated scraping. 3 For example, LinkedIn’s
        Quicksand system detects non-human activity indicative of
        scraping; its Sentinel system throttles (slows or limits) or
        even blocks activity from suspicious IP addresses; 4 and its
        Org Block system generates a list of known “bad” IP
        addresses serving as large-scale scrapers. In total, LinkedIn
        blocks approximately 95 million automated attempts to
        scrape data every day, and has restricted over 11 million
        accounts suspected of violating its User Agreement, 5
        including through scraping.

            HiQ is a data analytics company founded in 2012. Using
        automated bots, it scrapes information that LinkedIn users

             3
               Scraping involves extracting data from a website and copying it
        into a structured format, allowing for data manipulation or analysis.
        See, e.g., What Is a Screen Scraper?, WiseGeek, http://www.wisegeek.
        com/what-is-a-screen-scraper.htm (last visited July 12, 2019). Scraping
        can be done manually, but as in this case, it is typically done by a web
        robot or “bot.” See supra note 2.

            4
              “IP address” is an abbreviation for Internet protocol address, which
        is a numerical identifier for each computer or network connected to the
        Internet. See Definition of “IP Address,” Merriam-Webster Dictionary,
        https://www.merriam-webster.com/dictionary/IP%20address               (last
        visited July 12, 2019).

            5
               Section 8.2 of the LinkedIn User Agreement to which hiQ agreed
        states that users agree not to “[s]crape or copy profiles and information
        of others through any means (including crawlers, browser plugins and
        add-ons, and any other technology or manual work),” “[c]opy or use the
        information, content or data on LinkedIn in connection with a
        competitive service (as determined by LinkedIn),” “[u]se manual or
        automated software, devices, scripts robots, other means or processes to
        access, ‘scrape,’ ‘crawl’ or ‘spider’ the Services or any related data or
        information,” or “[u]se bots or other automated methods to access the
        Services.” HiQ is no longer bound by the User Agreement, as LinkedIn
        has terminated hiQ’s user status.
Case 3:17-cv-03301-EMC Document 114 Filed 09/09/19 Page 9 of 38




                           HIQ LABS V. LINKEDIN                       9

        have included on public LinkedIn profiles, including name,
        job title, work history, and skills. It then uses that
        information, along with a proprietary predictive algorithm,
        to yield “people analytics,” which it sells to business clients.

            HiQ offers two such analytics. The first, Keeper,
        purports to identify employees at the greatest risk of being
        recruited away. According to hiQ, the product enables
        employers to offer career development opportunities,
        retention bonuses, or other perks to retain valuable
        employees. The second, Skill Mapper, summarizes
        employees’ skills in the aggregate. Among other things, the
        tool is supposed to help employers identify skill gaps in their
        workforces so that they can offer internal training in those
        areas, promoting internal mobility and reducing the expense
        of external recruitment.

            HiQ regularly organizes “Elevate” conferences, during
        which participants discuss hiQ’s business model and share
        best practices in the people analytics field. LinkedIn
        representatives participated in Elevate conferences
        beginning in October 2015. At least ten LinkedIn
        representatives attended the conferences. LinkedIn
        employees have also spoken at Elevate conferences. In 2016,
        a LinkedIn employee was awarded the Elevate “Impact
        Award.” LinkedIn employees thus had an opportunity to
        learn about hiQ’s products, including “that [one of] hiQ’s
        product[s] used data from a variety of sources—internal and
        external—to predict employee attrition” and that hiQ
        “collected skills data from public professional profiles in
        order to provide hiQ’s customers information about their
        employees’ skill sets.”

            In recent years, LinkedIn has explored ways to capitalize
        on the vast amounts of data contained in LinkedIn profiles
        by marketing new products. In June 2017, LinkedIn’s Chief
Case 3:17-cv-03301-EMC Document 114 Filed 09/09/19 Page 10 of 38




        10                     HIQ LABS V. LINKEDIN


        Executive Officer (“CEO”), Jeff Weiner, appearing on CBS,
        explained that LinkedIn hoped to “leverage all this
        extraordinary data we’ve been able to collect by virtue of
        having 500 million people join the site.” Weiner mentioned
        as possibilities providing employers with data-driven
        insights about what skills they will need to grow and where
        they can find employees with those skills. Since then,
        LinkedIn has announced a new product, Talent Insights,
        which analyzes LinkedIn data to provide companies with
        such data-driven information. 6

            In May 2017, LinkedIn sent hiQ a cease-and-desist letter,
        asserting that hiQ was in violation of LinkedIn’s User
        Agreement and demanding that hiQ stop accessing and
        copying data from LinkedIn’s server. The letter stated that if
        hiQ accessed LinkedIn’s data in the future, it would be
        violating state and federal law, including the Computer
        Fraud and Abuse Act (“CFAA”), the Digital Millennium
        Copyright Act (“DMCA”), California Penal Code § 502(c),
        and the California common law of trespass. The letter further
        stated that LinkedIn had “implemented technical measures
        to prevent hiQ from accessing, and assisting others to access,
        LinkedIn’s site, through systems that detect, monitor, and
        block scraping activity.”


             6
               The record does not specifically name Talent Insights, but at a
        district court hearing on June 29, 2017, counsel for hiQ referenced Mr.
        Weiner’s statements on CBS and stated that “in the past 24 hours we’ve
        received word . . . that LinkedIn is launching a product that is essentially
        the same or very similar to [hiQ’s] Skill Mapper, and trying to market it
        head-to-head against us.” LinkedIn has since launched Talent Insights,
        which, among other things, promises to help employers “understand the
        . . . skills that are growing fastest at your company.” See
        https://business.linkedin.com/talent-solutions/blog/product-updates/201
        8/linkedin-talent-insights-now-available (last visited July 12, 2019).
Case 3:17-cv-03301-EMC Document 114 Filed 09/09/19 Page 11 of 38




                           HIQ LABS V. LINKEDIN                      11

            HiQ’s response was to demand that LinkedIn recognize
        hiQ’s right to access LinkedIn’s public pages and to threaten
        to seek an injunction if LinkedIn refused. A week later, hiQ
        filed suit, seeking injunctive relief based on California law
        and a declaratory judgment that LinkedIn could not lawfully
        invoke the CFAA, the DMCA, California Penal Code
        § 502(c), or the common law of trespass against it. HiQ also
        filed a request for a temporary restraining order, which the
        parties subsequently agreed to convert into a motion for a
        preliminary injunction.

            The district court granted hiQ’s motion. It ordered
        LinkedIn to withdraw its cease-and-desist letter, to remove
        any existing technical barriers to hiQ’s access to public
        profiles, and to refrain from putting in place any legal or
        technical measures with the effect of blocking hiQ’s access
        to public profiles. LinkedIn timely appealed.

                                      II.

            “A plaintiff seeking a preliminary injunction must
        establish that he is likely to succeed on the merits, that he is
        likely to suffer irreparable harm in the absence of
        preliminary relief, that the balance of equities tips in his
        favor, and that an injunction is in the public interest.” Winter
        v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008). All
        four elements must be satisfied. See, e.g., Am. Trucking
        Ass’n v. City of Los Angeles, 559 F.3d 1046, 1057 (9th Cir.
        2009). We use a “sliding scale” approach to these factors,
        according to which “a stronger showing of one element may
        offset a weaker showing of another.” Alliance for the Wild
        Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th Cir. 2011). So,
        when the balance of hardships tips sharply in the plaintiff’s
        favor, the plaintiff need demonstrate only “serious questions
        going to the merits.” Id. at 1135.
Case 3:17-cv-03301-EMC Document 114 Filed 09/09/19 Page 12 of 38




        12                 HIQ LABS V. LINKEDIN


            Applying that sliding scale approach, the district court
        granted hiQ a preliminary injunction, concluding that the
        balance of hardships tips sharply in hiQ’s favor and that hiQ
        raised serious questions on the merits. We review the district
        court’s decision to grant a preliminary injunction for abuse
        of discretion. The grant of a preliminary injunction
        constitutes an abuse of discretion if the district court’s
        evaluation or balancing of the pertinent factors is “illogical,
        implausible, or without support in the record.” Doe v. Kelly,
        878 F.3d 710, 713 (9th Cir. 2017).

             A. Irreparable Harm

            We begin with the likelihood of irreparable injury to hiQ
        if preliminary relief were not granted.

              “[M]onetary injury is not normally considered
        irreparable.” Los Angeles Mem’l Coliseum Comm’n v. Nat’l
        Football League, 634 F.2d 1197, 1202 (9th Cir. 1980).
        Nonetheless, “[t]he threat of being driven out of business is
        sufficient to establish irreparable harm.” Am. Passage Media
        Corp. v. Cass Commc’ns, Inc., 750 F.2d 1470, 1474 (9th Cir.
        1985). As the Second Circuit has explained, “[t]he loss of
        . . . an ongoing business representing many years of effort
        and the livelihood of its . . . owners, constitutes irreparable
        harm. What plaintiff stands to lose cannot be fully
        compensated by subsequent monetary damages.” Roso Lino
        Beverage Distributors, Inc. v. Coca Cola Bottling Co. of
        New York, Inc., 749 F.2d 124, 125–26 (2d Cir. 1984) (per
        curiam). Thus, showing a threat of “extinction” is enough to
        establish irreparable harm, even when damages may be
        available and the amount of direct financial harm is
        ascertainable. Am. Passage Media Corp., 750 F.2d at 1474.

            The district court found credible hiQ’s assertion that the
        survival of its business is threatened absent a preliminary
Case 3:17-cv-03301-EMC Document 114 Filed 09/09/19 Page 13 of 38




                           HIQ LABS V. LINKEDIN                     13

        injunction. The record provides ample support for that
        finding.

            According to hiQ’s CEO, “hiQ’s entire business depends
        on being able to access public LinkedIn member profiles,”
        as “there is no current viable alternative to LinkedIn’s
        member database to obtain data for hiQ’s Keeper and Skill
        Mapper services.” Without access to LinkedIn public profile
        data, the CEO averred, hiQ will likely be forced to breach its
        existing contracts with clients such as eBay, Capital One,
        and GoDaddy, and to pass up pending deals with prospective
        clients. The harm hiQ faces absent a preliminary injunction
        is not purely hypothetical. HiQ was in the middle of a
        financing round when it received LinkedIn’s cease-and-
        desist letter. The CEO reported that, in light of the
        uncertainty about the future viability of hiQ’s business, that
        financing round stalled, and several employees left the
        company. If LinkedIn prevails, hiQ’s CEO further asserted,
        hiQ would have to “lay off most if not all its employees, and
        shutter its operations.”

            LinkedIn maintains that hiQ’s business model does not
        depend on access to LinkedIn data. It insists that alternatives
        to LinkedIn data exist, and points in particular to the
        professional data some users post on Facebook. But hiQ’s
        model depends on access to publicly available data from
        people who choose to share their information with the world.
        Facebook data, by contrast, is not generally accessible, see
        infra p. 31, and therefore is not an equivalent alternative
        source of data.

            LinkedIn also urges that even if there is no adequate
        alternative database, hiQ could collect its own data through
        employee surveys. But hiQ is a data analytics company, not
        a data collection company. Suggesting that hiQ could
        fundamentally change the nature of its business, not simply
Case 3:17-cv-03301-EMC Document 114 Filed 09/09/19 Page 14 of 38




        14                 HIQ LABS V. LINKEDIN


        the manner in which it conducts its current business, is a
        recognition that hiQ’s current business could not survive
        without access to LinkedIn public profile data. Creating a
        data collection system would undoubtedly require a
        considerable amount of time and expense. That hiQ could
        feasibly remain in business with no products to sell while
        raising the required capital and devising and implementing
        an entirely new data collection system is at least highly
        dubious.

            In short, the district court did not abuse its discretion in
        concluding on the preliminary injunction record that hiQ
        currently has no viable way to remain in business other than
        using LinkedIn public profile data for its Keeper and Skill
        Mapper services, and that HiQ therefore has demonstrated a
        likelihood of irreparable harm absent a preliminary
        injunction.

             B. Balance of the Equities

            Next, the district court “balance[d] the interests of all
        parties and weigh[ed] the damage to each in determining the
        balance of the equities.” CTIA-The Wireless Ass’n v. City of
        Berkeley, Calif., 928 F.3d 832, 852 (9th Cir. 2019) (internal
        quotation marks and citation omitted). Again, it did not
        abuse its discretion in doing so.

            On one side of the scale is the harm to hiQ just discussed:
        the likelihood that, without an injunction, it will go out of
        business. On the other side, LinkedIn asserts that the
        injunction threatens its members’ privacy and therefore puts
        at risk the goodwill LinkedIn has developed with its
        members. As the district court observed, “the fact that a user
        has set his profile to public does not imply that he wants any
        third parties to collect and use that data for all purposes.”
        LinkedIn points in particular to the more than 50 million
Case 3:17-cv-03301-EMC Document 114 Filed 09/09/19 Page 15 of 38




                           HIQ LABS V. LINKEDIN                      15

        members who have used the “Do Not Broadcast” feature to
        ensure that other users are not notified when the member
        makes a profile change. According to LinkedIn, the
        popularity of the “Do Not Broadcast” feature indicates that
        many members—including members who choose to share
        their information publicly—do not want their employers to
        know they may be searching for a new job. An employer
        who learns that an employee may be planning to leave will
        not necessarily reward that employee with a retention bonus.
        Instead, the employer could decide to limit the employee’s
        access to sensitive information or even to terminate the
        employee.

            There is support in the record for the district court’s
        connected conclusions that (1) LinkedIn’s assertions have
        some merit; and (2) there are reasons to discount them to
        some extent. First, there is little evidence that LinkedIn users
        who choose to make their profiles public actually maintain
        an expectation of privacy with respect to the information that
        they post publicly, and it is doubtful that they do. LinkedIn’s
        privacy policy clearly states that “[a]ny information you put
        on your profile and any content you post on LinkedIn may
        be seen by others” and instructs users not to “post or add
        personal data to your profile that you would not want to be
        public.”

            Second, there is no evidence in the record to suggest that
        most people who select the “Do Not Broadcast” option do so
        to prevent their employers from being alerted to profile
        changes made in anticipation of a job search. As the district
        court noted, there are other reasons why users may choose
        that option—most notably, many users may simply wish to
        avoid sending their connections annoying notifications each
        time there is a profile change. In any event, employers can
        always directly consult the profiles of users who chose to
Case 3:17-cv-03301-EMC Document 114 Filed 09/09/19 Page 16 of 38




        16                   HIQ LABS V. LINKEDIN


        make their profiles public to see if any recent changes have
        been made. Employees intent on keeping such information
        from their employers can do so by rejecting public exposure
        of their profiles and eliminating their employers as contacts.

            Finally, LinkedIn’s own actions undercut its argument
        that users have an expectation of privacy in public profiles.
        LinkedIn’s “Recruiter” product enables recruiters to
        “follow” prospects, get “alert[ed] when prospects make
        changes to their profiles,” and “use those [alerts] as signals
        to reach out at just the right moment,” without the prospect’s
        knowledge. 7 And subscribers to LinkedIn’s “talent
        recruiting, marketing and sales solutions” can export data
        from members’ public profiles, such as “name, headline,
        current company, current title, and location.”

            In short, even if some users retain some privacy interests
        in their information notwithstanding their decision to make
        their profiles public, we cannot, on the record before us,
        conclude that those interests—or more specifically,
        LinkedIn’s interest in preventing hiQ from scraping those
        profiles—are significant enough to outweigh hiQ’s interest
        in continuing its business, which depends on accessing,
        analyzing, and communicating information derived from
        public LinkedIn profiles.

            Nor do the other harms asserted by LinkedIn tip the
        balance of harms with regard to preliminary relief. LinkedIn
        invokes an interest in preventing “free riders” from using
        profiles posted on its platform. But LinkedIn has no
        protected property interest in the data contributed by its
        users, as the users retain ownership over their profiles. And

             7
             Recruiter does not provide alerts about profile changes made by
        LinkedIn members who select the “Do Not Broadcast” setting.
Case 3:17-cv-03301-EMC Document 114 Filed 09/09/19 Page 17 of 38




                           HIQ LABS V. LINKEDIN                      17

        as to the publicly available profiles, the users quite evidently
        intend them to be accessed by others, including for
        commercial purposes—for example, by employers seeking
        to hire individuals with certain credentials. Of course,
        LinkedIn could satisfy its “free rider” concern by eliminating
        the public access option, albeit at a cost to the preferences of
        many users and, possibly, to its own bottom line.

            We conclude that the district court’s determination that
        the balance of hardships tips sharply in hiQ’s favor is not
        “illogical, implausible, or without support in the record.”
        Kelly, 878 F.3d at 713.

           C. Likelihood of Success

            Because hiQ has established that the balance of
        hardships tips decidedly in its favor, the likelihood-of-
        success prong of the preliminary injunction inquiry focuses
        on whether hiQ has raised “serious questions going to the
        merits.” Alliance for the Wild Rockies, 632 F.3d at 1131. It
        has.

             As usual, we consider only the claims and defenses that
        the parties press on appeal. We recognize that the companies
        have invoked additional claims and defenses in the district
        court, and we express no opinion as to whether any of those
        claims or defenses might ultimately prove meritorious. Thus,
        while hiQ advanced several affirmative claims in support of
        its request for preliminary injunctive relief, here we consider
        only whether hiQ has raised serious questions on the merits
        of its claims either for intentional interference with contract
        or unfair competition, under California’s Unfair
        Competition Law, Cal. Bus. & Prof. Code § 17200 et seq.
        Likewise, while LinkedIn has asserted that it has “claims
        under the Digital Millennium Copyright Act and under
        trespass and misappropriation doctrines,” it has chosen for
Case 3:17-cv-03301-EMC Document 114 Filed 09/09/19 Page 18 of 38




        18                     HIQ LABS V. LINKEDIN


        present purposes to focus on a defense based on the CFAA,
        so that is the sole defense to hiQ’s claims that we address
        here.

                 1. Tortious Interference with Contract

            HiQ alleges that LinkedIn intentionally interfered with
        hiQ’s contracts with third parties. “The elements which a
        plaintiff must plead to state the cause of action for intentional
        interference with contractual relations are (1) a valid contract
        between plaintiff and a third party; (2) defendant’s
        knowledge of this contract; (3) defendant’s intentional acts
        designed to induce a breach or disruption of the contractual
        relationship; (4) actual breach or disruption of the
        contractual relationship; and (5) resulting damage.” Pac.
        Gas & Elec. Co. v. Bear Stearns & Co., 50 Cal. 3d 1118,
        1126 (1990). 8

           HiQ has shown a sufficient likelihood of establishing
        each of these elements. First, LinkedIn does not contest


             8
              Under California law, tortious interference with contract claims are
        not limited to circumstances in which the defendant has caused the third
        party with whom the plaintiff has contracted to breach the agreement.
        “The most general application of the rule is to cases where the party with
        whom the plaintiff has entered into an agreement has been induced to
        breach it, but the rule is also applicable where the plaintiff’s performance
        has been prevented or rendered more expensive or burdensome and
        where he has been induced to breach the contract by conduct of the
        defendant, such as threats of economic reprisals.” Lipman v. Brisbane
        Elementary Sch. Dist., 55 Cal. 2d 224, 232 (1961), abrogated on other
        grounds by Brown v. Kelly Broadcasting Co., 48 Cal. 3d 711, 753 n.37
        (1989); see also Pac. Gas & Elec. Co., 50 Cal. 3d at 1129 (“We have
        recognized that interference with the plaintiff’s performance may give
        rise to a claim for interference with contractual relations if plaintiff’s
        performance is made more costly or more burdensome.”).
Case 3:17-cv-03301-EMC Document 114 Filed 09/09/19 Page 19 of 38




                            HIQ LABS V. LINKEDIN                        19

        hiQ’s evidence that contracts exist between hiQ and some
        customers, including eBay, Capital One, and GoDaddy.

             Second, hiQ will likely be able to establish that LinkedIn
        knew of hiQ’s scraping activity and products for some time.
        LinkedIn began sending representatives to hiQ’s Elevate
        conferences in October 2015. At those conferences, hiQ
        discussed its business model, including its use of data from
        external sources to predict employee attrition. LinkedIn’s
        director of business operations and analytics, who attended
        several Elevate conferences, specifically “recall[s] someone
        from hiQ stating [at the April 2017 conference] that they
        collected skills data from public professional profiles in
        order to provide hiQ’s customers information about their
        employees’       skill    sets.”    Additionally,      LinkedIn
        acknowledged in its cease-and-desist letter that “hiQ has
        stated during marketing presentations that its Skill Mapper
        product is built on profile data from LinkedIn.” Finally, at a
        minimum, LinkedIn knew of hiQ’s contracts as of May 31,
        2017, when hiQ responded to LinkedIn’s cease-and-desist
        letter and identified both current and prospective hiQ clients.

            Third, LinkedIn’s threats to invoke the CFAA and
        implementation of technical measures selectively to ban hiQ
        bots could well constitute “intentional acts designed to
        induce a breach or disruption” of hiQ’s contractual
        relationships with third parties. Pac. Gas & Elec. Co.,
        50 Cal. 3d at 1126; cf. Winchester Mystery House, LLC v.
        Global Asylum, Inc., 210 Cal. App. 4th 579, 597 (2012)
        (indicating that “cease-and-desist letters . . . refer[ring] to a[]
        contractual or other economic relationship between plaintiff
        and any third party” could “establish . . . the . . . intent
        element[] of the interference claim[]”).

            Fourth, the contractual relationships between hiQ and
        third parties have been disrupted and “now hang[] in the
Case 3:17-cv-03301-EMC Document 114 Filed 09/09/19 Page 20 of 38




        20                 HIQ LABS V. LINKEDIN


        balance.” Without access to LinkedIn data, hiQ will likely
        be unable to deliver its services to its existing customers as
        promised.

            Last, hiQ is harmed by the disruption to its existing
        contracts and interference with its pending contracts.
        Without the revenue from sale of its products, hiQ will likely
        go out of business. See supra pp. 12–14.

            LinkedIn does not specifically challenge hiQ’s ability to
        make out any of these elements of a tortious interference
        claim. Instead, LinkedIn maintains that it has a “legitimate
        business purpose” defense to any such claim. Cf. Quelimane
        Co. v. Stewart Title Guar. Co., 19 Cal. 4th 26, 57 (1998), as
        modified (Sept. 23, 1998). That contention is an affirmative
        justification defense for which LinkedIn bears the burden of
        proof. See id.

            Under California law, a legitimate business purpose can
        indeed justify interference with contract, but not just any
        such purpose suffices. See id. at 55–56. Where a contractual
        relationship exists, the societal interest in “contractual
        stability is generally accepted as of greater importance than
        competitive freedom.” Imperial Ice Co. v. Rossier, 18 Cal.
        2d 33, 36 (1941). Emphasizing the “distinction between
        claims for the tortious disruption of an existing contract and
        claims that a prospective contractual or economic
        relationship has been interfered with by the defendant,” the
        California Supreme Court instructs that we must “bring[] a
        greater solicitude to those relationships that have ripened
        into agreements.” Della Penna v. Toyota Motor Sales,
        U.S.A., Inc., 11 Cal. 4th 376, 392 (1995). Thus, interference
        with an existing contract is not justified simply because a
        competitor “seeks to further his own economic advantage at
        the expense of another.” Imperial Ice, 18 Cal. 2d at 36; see
        id. at 37 (“A party may not . . . under the guise of
Case 3:17-cv-03301-EMC Document 114 Filed 09/09/19 Page 21 of 38




                           HIQ LABS V. LINKEDIN                    21

        competition . . . induce the breach of a competitor’s contract
        in order to secure an economic advantage.”). Rather,
        interference with contract is justified only when the party
        alleged to have interfered acted “to protect an interest that
        has greater social value than insuring the stability of the
        contract” interfered with. Id. at 35.

            Accordingly, California courts apply a balancing test to
        determine whether the interests advanced by interference
        with contract outweigh the societal interest in contractual
        stability:

               Whether an intentional interference by a third
               party is justifiable depends upon a balancing
               of the importance, social and private, of the
               objective advanced by the interference
               against the importance of the interest
               interfered with, considering all circumstances
               including the nature of the actor’s conduct
               and the relationship between the parties.

        Herron v. State Farm Mut. Ins. Co., 56 Cal. 2d 202, 206
        (1961). Considerations include whether “the means of
        interference involve no more than recognized trade
        practices,” Buxbom v. Smith, 23 Cal. 2d 535, 546 (1944), and
        whether the conduct is “within the realm of fair
        competition,” Inst. of Veterinary Pathology, Inc. v. Cal.
        Health Labs., Inc., 116 Cal. App. 3d 111, 127 (Cal. Ct. App.
        1981). The “determinative question” is whether the business
        interest is pretextual or “asserted in good faith.” Richardson
        v. La Rancherita, 98 Cal. App. 3d 73, 81 (Cal. Ct. App.
        1979).

           Balancing the interest in contractual stability and the
        specific interests interfered with against the interests
        advanced by the interference, we agree with the district court
Case 3:17-cv-03301-EMC Document 114 Filed 09/09/19 Page 22 of 38




        22                 HIQ LABS V. LINKEDIN


        that hiQ has at least raised a serious question on the merits
        of LinkedIn’s affirmative justification defense. First, hiQ has
        a strong commercial interest in fulfilling its contractual
        obligations to large clients like eBay and Capital One. Those
        companies benefit from hiQ’s ability to access, aggregate,
        and analyze data from LinkedIn profiles.

            Second, LinkedIn’s means of interference is likely not a
        “recognized trade practice” as California courts have
        understood that term. “Recognized trade practices” include
        such activities as “advertising,” “price-cutting,” and
        “hir[ing] the employees of another for use in the hirer’s
        business,” Buxbom, 23 Cal. 2d at 546–47—all practices
        which may indirectly interfere with a competitor’s contracts
        but do not fundamentally undermine a competitor’s basic
        business model. LinkedIn’s proactive technical measures to
        selectively block hiQ’s access to the data on its site are not
        similar to trade practices heretofore recognized as acceptable
        justifications for contract interference.

             Further, LinkedIn’s conduct may well not be “within the
        realm of fair competition.” Inst. of Veterinary Pathology,
        116 Cal. App. 3d at 127. HiQ has raised serious questions
        about whether LinkedIn’s actions to ban hiQ’s bots were
        taken in furtherance of LinkedIn’s own plans to introduce a
        competing professional data analytics tool. There is evidence
        from which it can be inferred that LinkedIn knew about hiQ
        and its reliance on external data for several years before the
        present controversy. Its decision to send a cease-and-desist
        letter occurred within a month of the announcement by
        LinkedIn’s CEO that LinkedIn planned to leverage the data
        on its platform to create a new product for employers with
        some similarities to hiQ’s Skill Mapper product. If
        companies like LinkedIn, whose servers hold vast amounts
        of public data, are permitted selectively to ban only potential
Case 3:17-cv-03301-EMC Document 114 Filed 09/09/19 Page 23 of 38




                              HIQ LABS V. LINKEDIN                           23

        competitors from accessing and using that otherwise public
        data, the result—complete exclusion of the original
        innovator in aggregating and analyzing the public
        information—may well be considered unfair competition
        under California law. 9

            Finally, LinkedIn’s asserted private business interests—
        “protecting its members’ data and the investment made in
        developing its platform” and “enforcing its User
        Agreements’ prohibitions on automated scraping”—are
        relatively weak. LinkedIn has only a non-exclusive license
        to the data shared on its platform, not an ownership interest.
        Its core business model—providing a platform to share
        professional information—does not require prohibiting
        hiQ’s use of that information, as evidenced by the fact that
        hiQ used LinkedIn data for some time before LinkedIn sent
        its cease-and-desist letter. As to its members’ interests in
        their data, for the reasons already explained, see supra pp.
        15–16, we agree with the district court that members’
        privacy expectations regarding information they have shared
        in their public profiles are “uncertain at best.” Further, there
        is evidence that LinkedIn has itself developed a data
        analytics tool similar to HiQ’s products, undermining
        LinkedIn’s claim that it has its members’ privacy interests in
        mind. Finally, LinkedIn has not explained how it can enforce
        its user agreement against hiQ now that its user status has
        been terminated.


            9
               The district court determined that LinkedIn’s legitimate business
        purpose defense overlapped with hiQ’s claim under California’s Unfair
        Competition Law (“UCL”), which the district court found raised serious
        questions on the merits: “hiQ has presented some evidence supporting
        its assertion that LinkedIn’s decision to revoke hiQ’s access to its data
        was made for the purpose of eliminating hiQ as a competitor in the data
        analytics field, and thus potentially ‘violates [the UCL].’”
Case 3:17-cv-03301-EMC Document 114 Filed 09/09/19 Page 24 of 38




        24                     HIQ LABS V. LINKEDIN


            For all these reasons, LinkedIn may well not be able to
        demonstrate a “legitimate business purpose” that could
        justify the intentional inducement of a contract breach, at
        least on the record now before us. We therefore conclude
        that hiQ has raised at least serious questions going to the
        merits of its tortious interference with contract claim. As that
        showing on the tortious interference claim is sufficient to
        support an injunction prohibiting LinkedIn from selectively
        blocking hiQ’s access to public member profiles, we do not
        reach hiQ’s unfair competition claim. 10

                 2. Computer Fraud and Abuse Act (CFAA)

            Our inquiry does not end, however, with the state law
        tortious interference claim. LinkedIn argues that even if hiQ
        can show a likelihood of success on any of its state law
        causes of action, all those causes of action are preempted by
        the Computer Fraud and Abuse Act (“CFAA”), 18 U.S.C.
        § 1030, which LinkedIn asserts that hiQ violated.

           The CFAA states that “[w]hoever . . . intentionally
        accesses a computer without authorization or exceeds

             10
                LinkedIn also advances a business interest in “asserting its rights
        under federal and state law.” That interest depends upon the scope of
        LinkedIn’s rights under the CFAA and California’s CFAA analogue,
        California Penal Code § 502. Similarly, LinkedIn argues that there can
        be no tortious interference because hiQ’s contracts are premised on
        unauthorized access to LinkedIn data and are therefore illegal. Under
        California law, “[i]f the central purpose of the contract is tainted with
        illegality, then the contract as a whole cannot be enforced.” Marathon
        Entm’t, Inc. v. Blasi, 42 Cal. 4th 974, 996 (2008), as modified (Mar. 12,
        2008); see also Cal. Civ. Code § 1598 (“Where a contract has but a single
        object, and such object is unlawful, whether in whole or in part, or wholly
        impossible of performance . . . the entire contract is void.”). As we
        explain next, however, hiQ has raised at least serious questions in
        support of its position that its activities are lawful under the CFAA.
Case 3:17-cv-03301-EMC Document 114 Filed 09/09/19 Page 25 of 38




                           HIQ LABS V. LINKEDIN                    25

        authorized access, and thereby obtains . . . information from
        any protected computer . . . shall be punished” by fine or
        imprisonment. 18 U.S.C. § 1030(a)(2)(C). Further, “[a]ny
        person who suffers damage or loss by reason of a violation”
        of that provision may bring a civil suit “against the violator
        to obtain compensatory damages and injunctive relief or
        other equitable relief,” subject to certain conditions not
        relevant here. 18 U.S.C. § 1030(g). The term “protected
        computer” refers to any computer “used in or affecting
        interstate or foreign commerce or communication,”
        18 U.S.C. § 1030(e)(2)(B)—effectively any computer
        connected to the Internet, see United States v. Nosal (Nosal
        II), 844 F.3d 1024, 1050 (9th Cir. 2016), cert. denied, 138 S.
        Ct. 314 (2017)—including servers, computers that manage
        network resources and provide data to other computers.
        LinkedIn’s computer servers store the data members share
        on LinkedIn’s platform and provide that data to users who
        request to visit its website. Thus, to scrape LinkedIn data,
        hiQ must access LinkedIn servers, which are “protected
        computer[s].” See Nosal II, 844 F.3d at 1050.

            The pivotal CFAA question here is whether once hiQ
        received LinkedIn’s cease-and-desist letter, any further
        scraping and use of LinkedIn’s data was “without
        authorization” within the meaning of the CFAA and thus a
        violation of the statute. 18 U.S.C. § 1030(a)(2). If so, hiQ
        could have no legal right of access to LinkedIn’s data and so
        could not succeed on any of its state law claims, including
        the tortious interference with contract claim we have held
        otherwise sufficient for preliminary injunction purposes.

             We have held in another context that the phrase
        “‘without authorization’ is a non-technical term that, given
        its plain and ordinary meaning, means accessing a protected
        computer without permission.” Nosal II, 844 F.3d at 1028.
Case 3:17-cv-03301-EMC Document 114 Filed 09/09/19 Page 26 of 38




        26                  HIQ LABS V. LINKEDIN


        Nosal II involved an employee accessing without permission
        an employer’s private computer for which access
        permissions in the form of user accounts were required. Id.
        at 1028–29. Nosal II did not address whether access can be
        “without authorization” under the CFAA where, as here,
        prior authorization is not generally required, but a particular
        person—or bot—is refused access. HiQ’s position is that
        Nosal II is consistent with the conclusion that where access
        is open to the general public, the CFAA “without
        authorization” concept is inapplicable. At the very least, we
        conclude, hiQ has raised a serious question as to this issue.

            First, the wording of the statute, forbidding “access[] . . .
        without authorization,” 18 U.S.C. § 1030(a)(2), suggests a
        baseline in which access is not generally available and so
        permission is ordinarily required. “Authorization” is an
        affirmative notion, indicating that access is restricted to
        those specially recognized or admitted. See, e.g., Black’s
        Law Dictionary (10th ed. 2014) (defining “authorization” as
        “[o]fficial permission to do something; sanction or
        warrant”). Where the default is free access without
        authorization, in ordinary parlance one would characterize
        selective denial of access as a ban, not as a lack of
        “authorization.” Cf. Blankenhorn v. City of Orange, 485
        F.3d 463, 472 (9th Cir. 2007) (characterizing the exclusion
        of the plaintiff in particular from a shopping mall as
        “bann[ing]”).

            Second, even if this interpretation is debatable, the
        legislative history of the statute confirms our understanding.
        “If [a] statute’s terms are ambiguous, we may use . . .
        legislative history[] and the statute’s overall purpose to
        illuminate Congress’s intent.” Jonah R. v. Carmona,
        446 F.3d 1000, 1005 (9th Cir. 2006).
Case 3:17-cv-03301-EMC Document 114 Filed 09/09/19 Page 27 of 38




                           HIQ LABS V. LINKEDIN                      27

           The CFAA was enacted to prevent intentional intrusion
        onto someone else’s computer—specifically, computer
        hacking. See United States v. Nosal (Nosal I), 676 F.3d 854,
        858 (9th Cir. 2012) (citing S. Rep. No. 99-432, at 9 (1986)
        (Conf. Rep.)).

            The 1984 House Report on the CFAA explicitly
        analogized the conduct prohibited by section 1030 to forced
        entry: “It is noteworthy that section 1030 deals with an
        ‘unauthorized access’ concept of computer fraud rather than
        the mere use of a computer. Thus, the conduct prohibited is
        analogous to that of ‘breaking and entering’ . . . .’” H.R.
        Rep. No. 98-894, at 20 (1984); see also id. at 10 (describing
        the problem of “‘hackers’ who have been able to access
        (trespass into) both private and public computer systems”).
        Senator Jeremiah Denton similarly characterized the CFAA
        as a statute designed to prevent unlawful intrusion into
        otherwise inaccessible computers, observing that “[t]he bill
        makes it clear that unauthorized access to a Government
        computer is a trespass offense, as surely as if the offender
        had entered a restricted Government compound without
        proper authorization.” 11 132 Cong. Rec. 27639 (1986)
        (emphasis added). And when considering amendments to the
        CFAA two years later, the House again linked computer
        intrusion to breaking and entering. See H.R. Rep. No. 99-
        612, at 5–6 (1986) (describing “the expanding group of
        electronic trespassers,” who trespass “just as much as if they
        broke a window and crawled into a home while the
        occupants were away”).

            In recognizing that the CFAA is best understood as an
        anti-intrusion statute and not as a “misappropriation statute,”

            11
              The CFAA originally prohibited only unauthorized access to
        government computers.
Case 3:17-cv-03301-EMC Document 114 Filed 09/09/19 Page 28 of 38




        28                 HIQ LABS V. LINKEDIN


        Nosal I, 676 F.3d at 857–58, we rejected the contract-based
        interpretation of the CFAA’s “without authorization”
        provision adopted by some of our sister circuits. Compare
        Facebook, Inc. v. Power Ventures, Inc., 844 F.3d 1058, 1067
        (9th Cir. 2016), cert. denied, 138 S. Ct. 313 (2017) (“[A]
        violation of the terms of use of a website—without more—
        cannot establish liability under the CFAA.”); Nosal I,
        676 F.3d at 862 (“We remain unpersuaded by the decisions
        of our sister circuits that interpret the CFAA broadly to cover
        violations of corporate computer use restrictions or
        violations of a duty of loyalty.”), with EF Cultural Travel
        BV v. Explorica, Inc., 274 F.3d 577, 583–84 (1st Cir. 2001)
        (holding that violations of a confidentiality agreement or
        other contractual restraints could give rise to a claim for
        unauthorized access under the CFAA); United States v.
        Rodriguez, 628 F.3d 1258, 1263 (11th Cir. 2010) (holding
        that a defendant “exceeds authorized access” when violating
        policies governing authorized use of databases).

            We therefore look to whether the conduct at issue is
        analogous to “breaking and entering.” H.R. Rep. No. 98-894,
        at 20. Significantly, the version of the CFAA initially
        enacted in 1984 was limited to a narrow range of
        computers—namely, those containing national security
        information or financial data and those operated by or on
        behalf of the government. See Counterfeit Access Device
        and Computer Fraud and Abuse Act of 1984, Pub. L. No. 98-
        473, § 2102, 98 Stat. 2190, 2190–91. None of the computers
        to which the CFAA initially applied were accessible to the
        general public; affirmative authorization of some kind was
        presumptively required.

            When section 1030(a)(2)(c) was added in 1996 to extend
        the prohibition on unauthorized access to any “protected
        computer,” the Senate Judiciary Committee explained that
Case 3:17-cv-03301-EMC Document 114 Filed 09/09/19 Page 29 of 38




                               HIQ LABS V. LINKEDIN                             29

        the amendment was designed to “to increase protection for
        the privacy and confidentiality of computer information.”
        S. Rep. No. 104-357, at 7 (emphasis added). The legislative
        history of section 1030 thus makes clear that the prohibition
        on unauthorized access is properly understood to apply only
        to private information—information delineated as private
        through use of a permission requirement of some sort. As
        one prominent commentator has put it, “an authentication
        requirement, such as a password gate, is needed to create the
        necessary barrier that divides open spaces from closed
        spaces on the Web.” Orin S. Kerr, Norms of Computer
        Trespass, 116 Colum. L. Rev. 1143, 1161 (2016). Moreover,
        elsewhere in the statute, password fraud is cited as a means
        by which a computer may be accessed without authorization,
        see 18 U.S.C. § 1030(a)(6), 12 bolstering the idea that
        authorization is only required for password-protected sites
        or sites that otherwise prevent the general public from
        viewing the information.

            We therefore conclude that hiQ has raised a serious
        question as to whether the reference to access “without
        authorization” limits the scope of the statutory coverage to
        computer information for which authorization or access
        permission, such as password authentication, is generally
        required. Put differently, the CFAA contemplates the
        existence of three kinds of computer information:
        (1) information for which access is open to the general
        public and permission is not required, (2) information for

            12
               18 U.S.C. § 1030(a)(6) provides: “Whoever . . . knowingly and
        with intent to defraud traffics . . . in any password or similar information
        through which a computer may be accessed without authorization, if—
        (A) such trafficking affects interstate or foreign commerce; or (B) such
        computer is used by or for the Government of the United States; . . . shall
        be punished as provided in subsection (c) of this section.”
Case 3:17-cv-03301-EMC Document 114 Filed 09/09/19 Page 30 of 38




        30                 HIQ LABS V. LINKEDIN


        which authorization is required and has been given, and
        (3) information for which authorization is required but has
        not been given (or, in the case of the prohibition on
        exceeding authorized access, has not been given for the part
        of the system accessed). Public LinkedIn profiles, available
        to anyone with an Internet connection, fall into the first
        category. With regard to such information, the “breaking and
        entering” analogue invoked so frequently during
        congressional consideration has no application, and the
        concept of “without authorization” is inapt.

            Neither of the cases LinkedIn principally relies upon is
        to the contrary. LinkedIn first cites Nosal II, 844 F.3d 1024
        (9th Cir. 2016). As we have already stated, Nosal II held that
        a former employee who used current employees’ login
        credentials to access company computers and collect
        confidential information had acted “‘without authorization’
        in violation of the CFAA.” Nosal II, 844 F.3d at 1038. The
        computer information the defendant accessed in Nosal II was
        thus plainly one which no one could access without
        authorization.

            So too with regard to the system at issue in Power
        Ventures, 844 F.3d 1058 (9th Cir. 2016), the other precedent
        upon which LinkedIn relies. In that case, Facebook sued
        Power Ventures, a social networking website that aggregated
        social networking information from multiple platforms, for
        accessing Facebook users’ data and using that data to send
        mass messages as part of a promotional campaign. Id. at
        1062–63. After Facebook sent a cease-and-desist letter,
        Power Ventures continued to circumvent IP barriers and gain
        access to password-protected Facebook member profiles. Id.
        at 1063. We held that after receiving an individualized cease-
        and-desist letter, Power Ventures had accessed Facebook
        computers “without authorization” and was therefore liable
Case 3:17-cv-03301-EMC Document 114 Filed 09/09/19 Page 31 of 38




                              HIQ LABS V. LINKEDIN                          31

        under the CFAA. Id. at 1067–68. But we specifically
        recognized that “Facebook has tried to limit and control
        access to its website” as to the purposes for which Power
        Ventures sought to use it. Id. at 1063. Indeed, Facebook
        requires its users to register with a unique username and
        password, and Power Ventures required that Facebook users
        provide their Facebook username and password to access
        their Facebook data on Power Ventures’ platform.
        Facebook, Inc. v. Power Ventures, Inc., 844 F. Supp. 2d
        1025, 1028 (N.D. Cal. 2012). While Power Ventures was
        gathering user data that was protected by Facebook’s
        username and password authentication system, the data hiQ
        was scraping was available to anyone with a web browser.

            In sum, Nosal II and Power Ventures control situations
        in which authorization generally is required and has either
        never been given or has been revoked. As Power Ventures
        indicated, the two cases do not control the situation present
        here, in which information is “presumptively open to all
        comers.” Power Ventures, 844 F.3d at 1067 n.2.

            Our understanding that the CFAA is premised on a
        distinction between information presumptively accessible to
        the general public and information for which authorization
        is generally required is consistent with our interpretation of
        a provision of the Stored Communications Act (“SCA”),
        18 U.S.C. § 2701 et seq., 13 nearly identical to the CFAA
        provision at issue. Compare 18 U.S.C. § 2701(a)
        (“[W]hoever—(1)        intentionally     accesses     without

             13
                The Stored Communications Act, enacted as part of the Electronic
        Communications Privacy Act of 1986, Pub. L. No. 99-508, 100 Stat.
        1848, provides privacy protections for e-mail and other electronic
        communications by limiting the ability of the government to compel
        disclosure by internet service providers.
Case 3:17-cv-03301-EMC Document 114 Filed 09/09/19 Page 32 of 38




        32                  HIQ LABS V. LINKEDIN


        authorization a facility through which an electronic
        communication service is provided; or (2) intentionally
        exceeds an authorization to access that facility; and thereby
        obtains . . . unauthorized access to a wire or electronic
        communication . . . shall be punished . . . .”) with 18 U.S.C.
        § 1030(a)(2)(C) (“Whoever . . . intentionally accesses a
        computer without authorization or exceeds authorized
        access, and thereby obtains . . . information from any
        protected computer . . . shall be punished . . . .”). “The
        similarity of language in [the SCA and the CFAA] is a strong
        indication that [they] should be interpreted pari passu.”
        Northcross v. Bd. of Educ. of Memphis City Schools,
        412 U.S. 427, 428 (1973); see also United States v. Sioux,
        362 F.3d 1241, 1246 (9th Cir. 2004).

            Addressing the “without authorization” provision of the
        SCA, we have distinguished between public websites and
        non-public or “restricted” websites, such as websites that
        “are password-protected . . . or require the user to purchase
        access by entering a credit card number.” Konop v.
        Hawaiian Airlines, Inc., 302 F.3d 868, 875 (9th Cir. 2002);
        see also id. at 879 n.8. As we explained in Konop, in enacting
        the SCA, “Congress wanted to protect electronic
        communications that are configured to be private” and are
        “‘not intended to be available to the public.’” Id. at 875
        (quoting S. Rep. No. 99-541, at 35–36 (1986)). The House
        Committee on the Judiciary stated, with respect to the
        section of the SCA at issue, section 2701, that “[a] person
        may reasonably conclude that a communication is readily
        accessible to the general public if the . . . means of access are
        widely known, and if a person does not, in the course of
        gaining access, encounter any warnings, encryptions,
        password requests, or other indicia of intended privacy.”
        H.R. Rep. No. 99-647, at 62 (1986). The Committee further
        explained that “electronic communications which the
Case 3:17-cv-03301-EMC Document 114 Filed 09/09/19 Page 33 of 38




                           HIQ LABS V. LINKEDIN                     33

        service provider attempts to keep confidential would be
        protected, while the statute would impose no liability for
        access to features configured to be readily accessible to the
        general public.” Id. at 63.

             Both the legislative history of section 1030 of the CFAA
        and the legislative history of section 2701 of the SCA, with
        its similar “without authorization” provision, then, support
        the district court’s distinction between “private” computer
        networks and websites, protected by a password
        authentication system and “not visible to the public,” and
        websites that are accessible to the general public.

            Finally, the rule of lenity favors our narrow
        interpretation of the “without authorization” provision in the
        CFAA. The statutory prohibition on unauthorized access
        applies both to civil actions and to criminal prosecutions—
        indeed, “§ 1030 is primarily a criminal statute.” LVRC
        Holdings LLC v. Brekka, 581 F.3d 1127, 1134 (9th Cir.
        2009). “Because we must interpret the statute consistently,
        whether we encounter its application in a criminal or
        noncriminal context, the rule of lenity applies.” Leocal v.
        Ashcroft, 543 U.S. 1, 11 n.8 (2004). As we explained in
        Nosal I, we therefore favor a narrow interpretation of the
        CFAA’s “without authorization” provision so as not to turn
        a criminal hacking statute into a “sweeping Internet-policing
        mandate.” Nosal I, 676 F.3d at 858; see also id. at 863.

            For all these reasons, it appears that the CFAA’s
        prohibition on accessing a computer “without authorization”
        is violated when a person circumvents a computer’s
        generally applicable rules regarding access permissions,
        such as username and password requirements, to gain access
        to a computer. It is likely that when a computer network
        generally permits public access to its data, a user’s accessing
        that publicly available data will not constitute access without
Case 3:17-cv-03301-EMC Document 114 Filed 09/09/19 Page 34 of 38




        34                     HIQ LABS V. LINKEDIN


        authorization under the CFAA. The data hiQ seeks to access
        is not owned by LinkedIn and has not been demarcated by
        LinkedIn as private using such an authorization system. HiQ
        has therefore raised serious questions about whether
        LinkedIn may invoke the CFAA to preempt hiQ’s possibly
        meritorious tortious interference claim. 14

            We note that entities that view themselves as victims of
        data scraping are not without resort, even if the CFAA does
        not apply: state law trespass to chattels claims may still be
        available. 15 And other causes of action, such as copyright

             14
                LinkedIn asserts that the illegality of hiQ’s actions under the
        CFAA is also grounds for holding (1) that hiQ’s injuries are not
        cognizable as irreparable harm, (2) that hiQ’s contracts are illegal and so
        their breach cannot give rise to a cognizable tortious interference with
        contract claim, and (3) that LinkedIn has a legitimate business interest in
        asserting its rights under federal law that justifies its interference with
        hiQ’s contracts. See supra n.10. These contentions are insufficient at this
        stage for the same reasons LinkedIn’s CFAA preemption position does
        not preclude preliminary injunctive relief.

             15
                LinkedIn’s cease-and-desist letter also asserted a state common
        law claim of trespass to chattels. Although we do not decide the question,
        see supra pp. 17–18, it may be that web scraping exceeding the scope of
        the website owner’s consent gives rise to a common law tort claim for
        trespass to chattels, at least when it causes demonstrable harm. Compare
        eBay, Inc. v. Bidder’s Edge, Inc., 100 F. Supp. 2d 1058, 1070 (N.D. Cal.
        2000) (finding that eBay had established a likelihood of success on its
        trespass claim against the auction-aggregating site Bidder’s Edge
        because, although eBay’s “site is publicly accessible,” “eBay’s servers
        are private property, conditional access to which eBay grants the public,”
        and Bidder’s Edge had exceeded the scope of any consent, even if it did
        not cause physical harm); Register.com, Inc. v. Verio, Inc., 356 F.3d 393,
        437–38 (2d Cir. 2004) (holding that a company that scraped a
        competitor’s website to obtain data for marketing purposes likely
        committed trespass to chattels, because scraping could—although it did
        not yet—cause physical harm to the plaintiff’s computer servers); Sw.
        Airlines Co. v. FareChase, Inc., 318 F. Supp. 2d 435, 442 (N.D. Tex.
Case 3:17-cv-03301-EMC Document 114 Filed 09/09/19 Page 35 of 38




                               HIQ LABS V. LINKEDIN                              35

        infringement, misappropriation, unjust enrichment,
        conversion, breach of contract, or breach of privacy, may
        also lie. See, e.g., Associated Press v. Meltwater U.S.
        Holdings, Inc., 931 F. Supp. 2d 537, 561 (S.D.N.Y. 2013)
        (holding that a software company’s conduct in scraping and
        aggregating copyrighted news articles was not protected by
        fair use).

            D. Public Interest

            Finally, we must consider the public interest in granting
        or denying the preliminary injunction. Whereas the balance
        of equities focuses on the parties, “[t]he public interest
        inquiry primarily addresses impact on non-parties rather
        than parties,” and takes into consideration “the public
        consequences in employing the extraordinary remedy of
        injunction.” Bernhardt v. Los Angeles Cty., 339 F.3d 920,
        931–32 (9th Cir. 2003) (citations omitted).

            As the district court observed, each side asserts that its
        own position would benefit the public interest by
        maximizing the free flow of information on the Internet. HiQ
        points out that data scraping is a common method of
        gathering information, used by search engines, academic
        researchers, and many others. According to hiQ, letting

        2004) (holding that the use of a scraper to glean flight information was
        unauthorized as it interfered with Southwest’s use and possession of its
        site, even if the scraping did not cause physical harm or deprivation),
        with Ticketmaster Corp. v. Tickets.Com, Inc., No. 2:99-cv-07654-HLH-
        VBK, 2003 WL 21406289, at *3 (C.D. Cal. Mar. 7, 2003) (holding that
        the use of a web crawler to gather information from a public website,
        without more, is insufficient to fulfill the harm requirement of a trespass
        action); Intel Corp. v. Hamidi, 30 Cal. 4th 1342, 1364 (2003) (holding
        that “trespass to chattels is not actionable if it does not involve actual or
        threatened injury” to property and the defendant’s actions did not
        damage or interfere with the operation of the computer systems at issue).
Case 3:17-cv-03301-EMC Document 114 Filed 09/09/19 Page 36 of 38




        36                    HIQ LABS V. LINKEDIN


        established entities that already have accumulated large user
        data sets decide who can scrape that data from otherwise
        public websites gives those entities outsized control over
        how such data may be put to use.

            For its part, LinkedIn argues that the preliminary
        injunction is against the public interest because it will invite
        malicious actors to access LinkedIn’s computers and attack
        its servers. As a result, the argument goes, LinkedIn and
        other companies with public websites will be forced to
        choose between leaving their servers open to such attacks or
        protecting their websites with passwords, thereby cutting
        them off from public view.

            Although there are significant public interests on both
        sides, the district court properly determined that, on balance,
        the public interest favors hiQ’s position. We agree with the
        district court that giving companies like LinkedIn free rein
        to decide, on any basis, who can collect and use data—data
        that the companies do not own, that they otherwise make
        publicly available to viewers, and that the companies
        themselves collect and use—risks the possible creation of
        information monopolies that would disserve the public
        interest.

            Internet companies and the public do have a substantial
        interest in thwarting denial-of-service attacks 16 and blocking
        abusive users, identity thieves, and other ill-intentioned
        actors. But we do not view the district court’s injunction as
        opening the door to such malicious activity. The district

             16
               In a denial-of-service (DoS) attack, an attacker seeks to prevent
        legitimate users from accessing a targeted computer or network,
        typically by flooding the target with requests and thereby overloading
        the server.
Case 3:17-cv-03301-EMC Document 114 Filed 09/09/19 Page 37 of 38




                              HIQ LABS V. LINKEDIN                          37

        court made clear that the injunction does not preclude
        LinkedIn from continuing to engage in “technological self-
        help” against bad actors—for example, by employing “anti-
        bot measures to prevent, e.g., harmful intrusions or attacks
        on its server.” Although an injunction preventing a company
        from securing even the public parts of its website from
        malicious actors would raise serious concerns, such concerns
        are not present here. 17

           The district court’s conclusion that the public interest
        favors granting the preliminary injunction was appropriate.

                                 CONCLUSION

            We AFFIRM the district court’s determination that hiQ
        has established the elements required for a preliminary
        injunction and remand for further proceedings.



        WALLACE, Circuit Judge, specially concurring:

            I concur in the majority opinion. I write separately to
        express my concern that “in some cases, parties appeal
        orders granting or denying motions for preliminary
        injunctions in order to ascertain the views of the appellate
        court on the merits of the litigation.” Sports Form, Inc. v.
        United Press Int’l, Inc., 686 F.2d 750, 753 (9th Cir. 1982);
        see also California v. Azar, 911 F.3d 558, 583–84 (9th Cir.
        2018). For example, here LinkedIn’s counsel suggested that
        we should address the CFAA question in this appeal for


            17
                We note that LinkedIn has not specifically challenged the scope
        of the injunction.
Case 3:17-cv-03301-EMC Document 114 Filed 09/09/19 Page 38 of 38




        38                  HIQ LABS V. LINKEDIN


        “pragmatic reason[s]” because it “is going to be a significant
        issue on remand no matter what happens to this injunction.”

            I emphasize that appealing from a preliminary injunction
        to obtain an appellate court’s view of the merits often leads
        to “unnecessary delay to the parties and inefficient use of
        judicial resources.” Sports Form, 686 F.2d at 753. These
        appeals generally provide “little guidance” because “of the
        limited scope of our review of the law” and “because the
        fully developed factual record may be materially different
        from that initially before the district court.” Id.

            The district court here also stayed any effort to prepare
        the case for trial pending the appeal of the preliminary
        injunction. We have repeatedly admonished district courts
        not to delay trial preparation to await an interim ruling on a
        preliminary injunction. See, e.g., California, 911 F.3d at
        583–84. This case could have well proceeded to a
        disposition on the merits without the delay in processing the
        interlocutory appeal. Given the purported urgency of the
        case’s resolution, the parties might “have been better served
        to pursue aggressively” its claims in the district court, “rather
        than apparently awaiting the outcome of this appeal” for
        nearly two years. Id. at 584 (citation omitted).
